Citation Nr: 0902729	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysautonomia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1960 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a September 2008 Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The hearing transcript is associated with the record. 


FINDING OF FACT

The medical opinion evidence on the question of whether the 
current dysautonomia is medically related symptoms of 
shortness of breath in service is in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for establishing entitlement to service connection 
for dysautonomia are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his current dysautonomia is related 
to his active duty service.  The medical evidence supports a 
finding that the veteran's current dysautonomia initially 
manifested during his active duty service, and the claim is 
granted. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

During service, the veteran reported experiencing shortness 
of breath while being treated for bronchitis in January 1971 
and strep throat in July 1978.  Later service medical 
records, dated March 1982, reflect that the veteran report 
having shortness of breath during the past three months.  He 
was suspected to have angia.  

In medical records from 1987 and 1990, the veteran continued 
to experience shortness of breath. 

Recent private medical records, dated December 2003, reflect 
that the veteran was diagnosed with dysautonomia after 
extensive physical examination and testing. Subsequent 
private medical records from January 2004 show that the 
veteran was hospitalized for complaints of severe shortness 
of breath and dizziness.  

A November 2004 statement of R.D.M., M.D, a Navy 
pulmonologist, indicated that the he had treated the veteran 
for several years and concluded that the dysautonomia was the 
cause of his symptoms of shortness of breath over the 
previous 29 years.   

The veteran underwent an April 2005 VA examination. The 
veteran reported having shortness of breath dating to the 
1970s and presently experiencing dizziness, syncope, and 
lightheadedness.  Upon physical examination, no abnormalities 
were noted.  The examiner reviewed the private medical 
records showing a dysautonomia diagnosis.  He agreed that 
dysautonomia is present.  The examiner noted that the current 
symptomology is consistent with symptoms reported during 
service.  However, he stated that it was not caused by the 
military or due to an in service injury.  No rationale was 
given for his opinion.  In a February 2008 addendum, that 
examiner indicated that dysautonomia was diagnosed 20 years 
after service and was less likely than not caused by or 
related to military service.  It was noted that the veteran's 
inservice complaints are consistent with smoking and that in 
the spring of 1982, the veteran had been smoking for more 
than 20 years.  It was indicated that dysautonomia may be 
acquired or hereditary and that it would be impossible to 
say, without resort to speculation, the onset of 
dysautonomia.  

The veteran submitted an August 2008 letter from C.T., MD, 
which recited the veteran's complaints of symptoms and his 
current dysautonomia diagnosis.  After reviewing the 
veteran's service medical records, he opines that it is as 
likely as not that his dysautonomia condition is related to 
service since it manifested during service and deteriorated 
through the years. 

The veteran participated in a September 2008 Travel Board 
hearing.  The veteran reported experiencing shortness of 
breath symptoms for many years, which culminated in his 
dysautonomia diagnosis in December 2003.  He states that his 
symptoms have become progressively worse since his discharge 
from active duty service. 

A November 2008 VA pulmonary consultation report shows that 
examiner noted that the veteran reported episodic dyspnea 
dating to active duty and concluded that the veteran's 
dysautonomia had its onset during service

The Board finds that the evidence is in equipoise as to 
whether that dysautonomia began during active service.  C.T., 
MD states that he has treated the veteran's symptoms for 
several years.  After review of the veteran's service medical 
records, he believes the disorder manifested during service.  
The medical evidence reflects that the veteran has regularly 
reported shortness of breath symptoms since service.  
Although the examiner who conducted the April 2005 VA 
examination indicated that it was less likely than not caused 
by or related to military service, it was further stated that 
it would be impossible to say, without resort to speculation, 
the onset of dysautonomia.  It was also indicated that the 
reported symptoms during service are consistent with a 
current diagnosis of dysautonomia.  There are also several 
other doctors' statement's linking the current dysautonomia 
to service.  In sum, the there medical evidence is in 
equipoise was to whether the claim disability had its onset 
in service.  Resolving all doubt in the veteran' favor, Board 
finds that there is sufficient to show a nexus between active 
duty service and the current dysautonomia.  Service 
connection for dysautonomia is granted.    


ORDER

Service connection for dysautonomia is granted.    



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


